Title: From Thomas Jefferson to James Madison, 26 August 1807
From: Jefferson, Thomas
To: Madison, James


                        
                            Dear Sir
                            
                            Monticello Aug. 26. 07.
                        
                        Colo. Newton’s enquiries are easily solved I think by application of the principles we have assumed. 1. the
                            interdicted ships are enemies. should they be forced by stress of weather to run up into safer harbors, we are to act
                            towards them as we would towards enemies in regular war in a like case. permit no intercourse, no supplies, & if they
                            land kill or capture them as enemies. if they lie still, Decatur has orders not to attack them without stating the case to
                            me & awaiting instructions. but if they attempt to enter Elizabeth river, he is to attack them without waiting for
                            instructions. 2. other armed vessels putting in from sea in distress, are friends. they must report themselves to the
                            collector, he assigns them their station, & regulates their repairs, supplies, intercourse & stay. not needing flags,
                            they are under the direction of the Collector alone, who should be reasonably liberal as to their repairs & supplies,
                            furnishing them for a voyage to any of their American ports: but I think with him their crews should be kept on board, &
                            that they should not enter Elizabeth river.
                        I remember mr Gallatin expressed an opinion that our negociations with England should not be laid before
                            Congress at their meeting, but reserved to be communicated all together with the answer they shall send us, whenever
                            recieved. I am not of this opinion. I think on the meeting of Congress we should lay before them every thing that has
                            passed to that day, & place them on the same ground of information we are on ourselves. they will thus have time to
                            bring their minds to the same state of things with ours, & when the answer arrives, we shall all view it from the same
                            position. I think therefore you should order the whole of the negociation to be prepared in two copies. I salute you
                            affectionately.
                        
                            Th: Jefferson
                            
                        
                    